Citation Nr: 0218025	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
left foot fracture with non-union of the scaphoid, and, if 
so, whether the reopened claim should be granted.

(The issue of entitlement to service connection, to 
include on a secondary basis, for right foot disability 
will be the subject of a later decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 12, 
1943, to April 14, 1943.

This matter comes before the Board on appeal of a 
September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board initially notes that the RO, in a September 2001 
rating decision, reconsidered the veteran's previously 
denied claims for service connection for hearing loss and 
tinnitus pursuant to § 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The veteran was issued a statement of 
the case with respect to those two issues in May 2002, but 
in his VA Form 9 of June 2002, the veteran specifically 
limited his appeal to the issues of entitlement to service 
connection for residuals of a left foot fracture with non-
union of the scaphoid and for right foot disability, and 
no further communication from the veteran with respect to 
hearing loss or tinnitus has been received following the 
statement of the case.  The Board notes that while the 
veteran's representative, in October 2002, listed the 
hearing loss and tinnitus issues as on appeal, the 
representative noted that the identified issues were taken 
from the September 2001 rating decision, and the 
representative did not, in any event, present any specific 
argument concerning the hearing loss or tinnitus issues.

In light of the above, the Board concludes that the 
veteran is not seeking appellate review of the September 
2001 rating decision to the extent that the referenced 
rating decision denied entitlement to service connection 
for hearing loss and tinnitus.

The Board also notes that while the veteran, on his VA 
Form 9 of June 2002, requested a hearing before a 
traveling member of the Board, he withdrew his request in 
an August 2002 statement.

The Board lastly notes that the veteran submitted directly 
to the Board in November 2002 additional copies of January 
2001 and January 2002 statements by his private 
physicians.  Other copies of the referenced statements 
were on file before the case was certified to the Board 
and have already been considered by the RO.

As will be discussed in further detail below, the issue of 
entitlement to service connection, to include on a 
secondary basis, for right foot disability has been 
developed for appellate consideration.  The Board is 
currently undertaking additional development on that issue 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  When the development actions are completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 (2002)).  
After giving the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  An unappealed rating decision of May 1943 denied 
entitlement to service connection for residuals of a left 
foot fracture with non-union of the scaphoid.

2.  An unappealed February 1944 rating decision continued 
the denial of service connection for residuals of a left 
foot fracture with non-union of the scaphoid.

3.  Evidence received since the February 1944 rating 
decision is not duplicative or cumulative of evidence 
previously of record and is, either by itself or in 
connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's left foot fracture with non-union of the 
scaphoid clearly and unmistakably existed prior to his 
entry into service.

5.  The residuals of the veteran's left foot fracture with 
non-union of the scaphoid chronically worsened as a result 
of military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
the veteran's claim for service connection for residuals 
of a left foot fracture with non-union of the scaphoid.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  The veteran's left foot fracture with non-union of the 
scaphoid were aggravated during the veteran's active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the 
instant appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)) was enacted.  
The VCAA appears to have left intact the requirement that 
a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA 
promulgated final regulations to implement the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  Except for revisions pertaining to 
claims to reopen based on the submission of new and 
material evidence, as in this case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. at 45,629.  With 
respect to claims to reopen based on the submission of new 
and material evidence, the revisions provide for a limited 
duty on the part of VA to assist the veteran in obtaining 
evidence in support of his claim, but only for those 
claims filed on or after August 29, 2001; the veteran's 
claim was filed in December 1999.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality established by the United States 
Court of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge 
mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a).  (The Board notes that 38 C.F.R. § 3.156(a) 
was recently amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last 
final disallowance of the claim and if it is not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which bears directly and 
substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A May 1943 rating decision denied service connection for 
residuals of a left foot fracture with non-union of the 
scaphoid.  A February 1944 rating decision reconsidered 
the veteran's claim under the provisions of Pub. L. No. 
144, but continued the denial of service connection; the 
veteran was notified of the above rating decisions as well 
as of his appellate rights with respect thereto, but he 
did not appeal either decision.  Since the May 1943 and 
February 1944 rating decisions were not appealed by the 
veteran, those decisions are final, and the veteran does 
not contend otherwise.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.1103 (2002).

As a result, service connection for residuals of a left 
foot fracture with non-union of the scaphoid may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior 
adjudications.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the February 1944 
rating decision included service medical records which 
show that the report of the veteran's induction 
examination was negative for any pertinent abnormalities; 
examination of his feet was described as normal, and 
examination for musculoskeletal defects was negative.  The 
records show that the veteran was thereafter admitted for 
left foot complaints affecting his ability to walk and 
run, at which time he reported a history of sustaining a 
laceration wound to the dorsum of his left foot from a 
mower blade when he was approximately nine years of age.  
The examining physician noted that the veteran's 
lacerating wound extended from just below the medial 
malleolus across the dorsum of the foot to just anterior 
of the external malleolus, and involved the ligaments and 
some of the extensor tendons.  Following a period of 
observation, the veteran was diagnosed with fracture, non-
union of, scaphoid left; accidentally incurred by a mowing 
machine blade in 1934.  His condition was noted as 
unimproved at the conclusion of the period of observation.  
His treating physicians concluded that the disability had 
existed prior to service, and recommended the veteran's 
processing for a Certificate of Disability for Discharge 
(CDD).

The evidence on file at the time of the February 1944 
rating decision also included the veteran's Certificate of 
Disability for Discharge, which shows that he was 
recommended for discharge on account of his left foot 
fracture with non-union of the scaphoid, and that the 
referenced disability was considered to have existed prior 
to service without aggravation in or by service.  The CDD 
indicates that the left foot condition incapacitated the 
veteran in that he was unable to perform the drills, 
marches and other duties required of a soldier because of 
constant pain aggravated by marching, drilling and hiking, 
as well as by the presence of a tender scar on the dorsum 
of the left foot.

Pertinent evidence added to the record since the February 
1944 rating decision includes an October 1948 Application 
for Hospital Treatment or Domiciliary Care, as well as a 
January 2001 statement by D.E.K., D.O.  The evidence added 
to the record also includes March 2001 and May 2001 
statements by the veteran's sister and an April 2001 
statement by D.W., an acquaintance of the veteran.  The 
added evidence also includes a January 2002 statement by 
B.H., M.D., as well as several statements by the veteran, 
including those made at an informal hearing at the RO in 
August 2002.

The Application for Hospital Treatment or Domiciliary Care 
documents complaints of left foot pain and left ankle 
problems.  The veteran reported a history of hurting his 
ankle at age 9, but experiencing no further trouble until 
service.  Physical examination showed a scar extending 
from the lateral malleolus across the dorsum of the foot 
to the medial edge.

In his January 2001 statement, Dr. D.E.K. indicates that 
he recently saw the veteran for bilateral painful feet.  
He noted that, based on history supplied by the veteran, 
he believed that the veteran's orthopedic conditions 
existed prior to service, and the strenuous physical 
demands of service did aggravate the orthopedic condition 
of the non-union of the scaphoid on the left.  He noted 
that over time and with activities of daily living, the 
aggravated conditions had become degenerative in nature.

In her March 2001 and May 2001 statements, the veteran's 
sister indicates that she remembered the incident in which 
the veteran's left foot was cut by a mower when he was 
almost nine years of age.  She stated that the veteran's 
physicians told her that the veteran was to avoid running 
or jumping.  She indicated that the veteran's left foot 
had been doing well until service, that the veteran had 
experienced foot problems since service, and that the 
veteran had been told by physicians after service that his 
army training had caused a bone to be jammed into his 
ankle.

In her statement, D.W. indicates that she remembered the 
incident in which the veteran almost had his left foot 
severed.

In his January 2002 statement, Dr. B.H. indicates that he 
had recently seen the veteran, who by history had 
sustained a near amputation of his left foot at the age of 
nine.  Dr. B.H. noted that the veteran had undergone 
salvage of the foot with prolonged casting and had 
developed profound fusions across the entire mid foot 
which had persisted into his adult life.  He also noted 
that the veteran had been warned not to participate in 
vigorous activity, but that he nevertheless underwent 
rigorous training and activities in service.  Dr. B.H. 
indicated that the veteran had had a marked progression of 
symptoms as would be expected to occur as a result of the 
pre-existing near amputation of the foot, subsequent 
fusions and followed by the stresses of his military 
activity.  Dr. B.H. concluded that the veteran's military 
activity would and did aggravate his pre-existing left 
foot condition such that he had had increased pain over 
the course of his life.  Dr. B.H. lastly clarified that he 
considered the veteran's left foot condition to have been 
aggravated by service, although he believed that it 
certainly pre-existed service.

In his several statements, the veteran indicated that he 
had injured his left foot in a farming accident before 
service, for which he was hospitalized for several days 
and thereafter warned against running or jumping.  He 
indicated that his left foot was asymptomatic before 
service, but that he had experienced left foot problems in 
service and fell during maneuvers, sustaining left foot 
injury.  He indicated that he had experienced left foot 
problems since service.

The evidence previously of record notably contained no 
opinion suggesting that the veteran's pre-existing left 
foot disability had chronically worsened in service.  As 
described above, evidence submitted since the February 
1944 rating decision includes the January 2001 and January 
2002 opinions from the veteran's treating private 
physicians which conclude that the residuals of the 
veteran's non-united fracture of the left scaphoid, while 
pre-existing service, were nevertheless aggravated by his 
activities in service.  This evidence is clearly new and 
material, and the veteran's claim is therefore reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F.3d 1356 (1998). 

This does not end the Board's inquiry, however.  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Every veteran of wartime service shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
1153 (West 1991); 38 C.F.R. 3.306(a) (2002).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to 
service.  38 U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.304, 
3.306(b) (2002).  

While the veteran's February 1943 induction examination is 
negative for any suggestion of abnormalities affecting his 
left foot, the service records show that by March 1943 he 
was admitted for observation of left foot complaints and 
had reported a history of sustaining a severe left foot 
laceration many years prior to service.  Physical 
examination confirmed the presence of a scar over the 
dorsum of the left foot and the veteran's CDD reflects 
that his service physicians believed that his left foot 
disability had existed prior to service.  The veteran has 
since maintained that he sustained serious injury to his 
left foot prior to service, and has submitted statements 
from two witnesses to the pre-service incident to confirm 
that he had injured his left foot to the point where he 
had been warned against certain activities.  In their 
respective January 2001 and January 2002 statements, Drs. 
B.E.K. and B.H. concluded that the veteran's current left 
foot disability clearly pre-existed service.

In light of the above evidence, the Board concludes that 
the veteran's left foot fracture with non-union of the 
scaphoid clearly and unmistakably existed prior to 
service.  The presumption of soundness is therefore 
rebutted by clear and unmistakable evidence.  See 38 
U.S.C.A. 1111; 38 C.F.R. 3.304(b); Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).   

With respect to whether the veteran's residuals of a left 
foot fracture with non-union of the scaphoid increased in 
severity during service, as noted previously, no left foot 
problems were identified at service entrance, but the 
veteran soon thereafter presented with complaints of left 
foot problems exacerbated by his military duties.  The 
veteran was placed under a period of observation, but his 
condition did not improve, and he was ultimately found to 
be incapacitated with respect to his ability to march or 
drill.  While the veteran's CDD indicates that his left 
foot condition had not been aggravated by or in service, 
the Board points out that Drs. B.E.K. and B.H. concluded 
that the veteran's disability had indeed worsened from the 
rigorous activities in which the veteran participated.  
The Board notes that the above opinions are supported to 
some extent by the March and May 2001 statements of the 
veteran's sister who indicated that the veteran's left 
foot symptoms were essentially quiescent prior to service, 
but increasingly present following his discharge from 
service.

In light of the above evidence showing left foot 
complaints in service serious enough to warrant discharge 
of the veteran with a CDD, as well as the January 2001 and 
January 2002 medical opinions supportive of the veteran's 
claim, the Board finds that the evidence supporting the 
claim is at least in equipoise with that against the 
claim.  Accordingly, service connection is in order for 
residuals of a left foot fracture with non-union of the 
scaphoid.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

In deciding this claim on the merits, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, as well as the implementing 
regulations of August 29, 2001.  The Board finds that the 
VCAA's duty-to-notify provision has been fulfilled as 
evidenced by the September 2001 notice to the veteran 
apprising him of the September 2001 rating decision, as 
well as by the statement of the case issued in May 2002.  
Moreover, the record reflects that all evidence required 
to fairly adjudicate the instant claim has been obtained.  
In any event, in light of the disposition of the veteran's 
claim as described above, the Board finds that the veteran 
will not be prejudiced by any failure on the part of VA to 
undertake additional notice or assistance duties under the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



ORDER

New and material evidence having been submitted, reopening 
of the claim for service connection for residuals of a 
left foot fracture with non-union of the scaphoid is 
granted.

Entitlement to service connection for residuals of a left 
foot fracture with non-union of the scaphoid is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

